Citation Nr: 0803913	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from August 1969 until March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify and assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by VA.  38 U.S.C.A. § 5103A (West 2002).  This 
duty to assist includes the requirement that, upon receipt of 
a complete or substantially complete application for 
benefits, VA notifies the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Upon review of the claims file, the Board finds that 
additional development is required under the VCAA before the 
veteran's claim may be adjudicated.  The veteran asserts that 
service connection is warranted for PTSD.  His claimed 
stressor includes observing dead bodies, including burnt 
bodies, and the fear of being blown up during the performance 
of his duties as a heavy vehicle driver while stationed in 
the Republic of Vietnam.  The Board notes that the veteran 
was informed via a March 2005 letter from the RO of what the 
evidence must show in order to be entitled to service 
connection for PTSD.  However, the RO failed to inform the 
veteran that the stressor information he had submitted was 
too general and vague to be verified.  Thus, the Board finds 
that the veteran should be afforded the opportunity to submit 
a more detailed description of his in-service stressor(s), to 
include specific dates, and the military units and names of 
others involved.

A decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant has 
not been provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date in the event of award of any benefit sought on appeal.  
As such matters are involved in the present appeal, the 
veteran must be given proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
including an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.

Accordingly, the case is REMANDED for the following action:

1.	Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish both a 
disability rating and an effective date 
in the event service connection for the 
disability at issue is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.	Send the veteran a letter explaining 
that more detailed and specific 
information is needed to verify his 
claimed in-service stressors.  The letter 
should request that the veteran furnish, 
as specifically as possible, his then 
unit of involvement, and the dates and 
location for the stressor events he has 
referenced.  He should also be requested 
to identify the names and units of others 
involved, to the extent possible. 

Pursuant to the veteran's response to the 
above request, the RO should contact the 
appropriate resources, to include the 
U.S. Army and Joint Services Records 
Research Center (JSRRC), and attempt to 
verify the reported stressors.  
Thereafter, the RO should document of 
record whether any reported military 
stressor is deemed verified and/or 
whether the veteran is deemed to have 
engaged in combat activity with the 
enemy.

3.	If, and only if, the RO has deemed any 
reported military stressor to have been 
verified, or deemed the veteran to have 
engaged in combat activity with the 
enemy, schedule the veteran for a VA PTSD 
examination to determine the presence and 
etiology of PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  If PTSD is diagnosed, the 
examiner is requested to identify the 
military stressor deemed verified by VA, 
which served as the basis for the 
diagnosis of PTSD.

4.	After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's claim 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board as appropriate.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).




_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



